Title: To James Madison from Albert Gallatin, 6 February 1806
From: Gallatin, Albert
To: Madison, James


                    
                        Sir
                        Treasury Department Feby. 6th. 1806
                    
                    I have the honor to enclose the copy of an abstract of a letter from James Brown Esqre. agent of the United States at New Orleans for land claims dated 11th. Decr. last and received by last mail; by which it appears that the most important land records of the late Province of Louisiana have, contrary to the tenor of the second Article of the treaty of 30th April 1803, been sent to Pensacola by Mr Morales the late intendant under the Spanish Government. It is evident that those records were relative to the domain of Louisiana; and that so far from the Spanish officers having a right to carry them away, under pretence of their being blended with the documents which related to West Florida, and to offer merely notes or abstracts; it was expressly agreed by the abovementioned article, that all those archives papers & documents should be left (laissés, left behind) in the possession of the commissaries of the United States, and copies afterwards given (by the proper officers of the sd. States) to the magistrate & other officers of such of the said papers as might be necessary to them. Why the commissaries of the United States did not insist on the delivery of the papers & permitted such an injurious infraction of the treaty appears extraordinary: and I will only observe that their speedy recovery is of great importance, as those records will afford the only efficient check against antedated, forged or otherwise fraudulent deeds, as well as against every other description of unfounded claims for lands.
                    Those records which were then in possession of the Intendant, who alone had of late the authority of issuing grants, are distinct from those in possession of the Surveyor general (Trudeau) which are also of great importance & had not yet been taken away at the date of the last letters from New Orleans. It was on the subject of these last that I addressed you a former letter, at which time it was not known that the Intendant’s records had

been already carried away. I have the honor to be with the highest respect Sir Your obedient Servant
                    
                        Albert Gallatin
                    
                